747 N.W.2d 544 (2008)
GENERAL MOTORS CORPORATION, Plaintiff-Appellee,
v.
ALUMI-BUNK, INC., and Eric Jain, Defendants-Appellants.
Docket No. 135117. COA No. 270430.
Supreme Court of Michigan.
April 30, 2008.
On order of the Court, the application for leave to appeal the July 24, 2007 judgment of the Court of Appeals is considered, *545 and it is GRANTED. The parties shall address: (1) whether there is an exception to the economic loss doctrine which provides that parties to a purely commercial dispute are limited to the remedies of the Uniform Commercial Code, MCL 440.1101 et seq.; see Neibarger v. Universal Cooperatives, Inc., 439 Mich. 512, 520, 528, 486 N.W.2d 612 (1992)  for claims of fraud in the inducement, see Huron Tool & Engineering Co. v. Precision Consulting Services, 209 Mich.App. 365, 532 N.W.2d 541 (1995); and if so, (2) whether the fraud claims in this case are sufficiently distinguishable from the contract claims for purposes of applying the fraudulent inducement exception.